EXHIBIT 10.33
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the “First Amendment”) is made
this 18th day of February, 2008, by and between Alion Science and Technology
Corporation, a Delaware corporation (the “Company”) and Stacy Mendler (the
“Employee”).
WHEREAS, the Company and Employee entered into an Employment Agreement dated
June 28, 2007 (the “Employment Agreement”); and
WHEREAS, the Company and Employee desire to amend the Employment Agreement by
clarifying the provisions governing non competition.
NOW THEREFORE, in consideration of the foregoing recitals and mutual promises
and conditions set forth herein, and other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Company and the Employee
agree as follows:
1. The first paragraph of Section 4.1 of the Employment Agreement shall be
deleted and replaced with the following (with amended language noted in bold
type):
4.1. Noncompetition. The Executive acknowledges and agrees that by virtue of her
employment with the Company, she has or will have access to valuable proprietary
information not known to the public that the Company possesses, including but
not limited to, methods of operation, business strategies and plans, financial
information, marketing materials, ideas, trade secrets, customer contacts and
other customer information (“Proprietary Information”). The Executive further
acknowledges and agrees that the Company has legitimate business interests in
assuring that her unique knowledge of the Company, including but not limited to
that knowledge regarding and relating to the foregoing information, is not
disclosed or converted to the use of entities or individuals in competition with
the Company. The Executive therefore agrees that during the Employment Period
and for a period of one and one-half (1.5) years after the date of termination
of the Executive’s employment with the Company without cause as set forth in
Article 3.1(a) above, she will not, directly or indirectly, compete with the
Company or its subsidiaries or affiliates by providing services or by being an
officer, director, employee, consultant, agent, advisor, shareholder or owner to
or of any other person, partnership, association, corporation, or other entity
that is a “Competing Business,” except that she may have an ownership interest
of up to two percent (2%) of a Competing Business which is a public company. As
used herein, a “Competing Business” is any business whose activities relate to
the products or services of the same or similar type as the products or services
which are sold (or, pursuant to an existing business plan, will be sold) to
paying customers of the Company or its subsidiaries or affiliates, and for which
the Executive has the responsibility to plan, develop, manage, market, or
oversee, or had any such responsibility within the Executive’s most recent
twenty-four (24) months of employment with the Company. Following termination of
employment, the Executive may request in writing an exception to the foregoing
provision from the Company for prospective employment, which exception will be
granted if the Company, in its sole discretion, determines that such prospective
employment will not unduly or materially compete with or otherwise interfere
with the business of the Company.
2. Other Terms. All other terms and conditions of the Employment Agreement shall
remain the same.
IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement
as of the effective date first described above.

     
EXECUTIVE:
   
 
   
/s/Stacy Mendler
 
   
Stacy Mendler
   
 
   
ALION SCIENCE AND TECHNOLOGY CORPORATION:
   
 
   
/s/Bahman Atefi
 
   
Bahman Atefi
   

 

 